Title: To Thomas Jefferson from George Washington, 18 September 1787
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Philadelphia Sept. 18th. 1787.

Yesterday put an end to the business of the Fœdral Convention. Inclosed is a copy of the Constitution, by it agreed to. Not doubting but that you have participated in the general anxiety which has agitated the minds of your Countrymen on this interesting occasion, I shall be excused I am certain for this endeavor to relieve you from it, especially when I assure you of the sincere regard and esteem with which I have the honor to be Dr. Sir Yr. Most Obedt and Very Hble Servant,

G. Washington

